DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on 4/27/2022 is acknowledged.  The traversal is on the ground(s) that the there is no serious search burden.  This is not found persuasive because unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. See MPEP 1850. Restriction practice for applications entering the National Stage under 35 U.S.C. 371 is covered under MPEP 1800 (note: not MPEP 803), which is governed by the unity of invention and does not require a serious burden of searching (MPEP 1893.03 (d)). 
The restriction is proper for the reasons set forth in the Restriction Requirement mailed on 3/16/2022. The feature which is common among the Groups is present in the prior art; the feature, therefore, does not amount to a special technical feature; unity of invention is not present; and restriction is proper. 
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/27/2022, the traversal of which is not persuasive for the reasons provided in this action above. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sehanobish et al. (US 2007/0249743) and further in view of Hayashi et al. (US 2014/0088211). 
Sehanobish et al. teach foam compositions comprising a copolymer such as ethylene vinyl acetate (¶68), an expanding agent (with examples being 4,4’-oxybis(benzenesulfonyl hydrazide, ¶61) and a crosslinker such as dicumyl peroxide (¶54), and an amine compound such as 1,6-hexaneamine (which is 1,6-hexandiamine) (abstract and ¶75). The foam compositions further comprise one or more antioxidants, including sulfur-containing antioxidants and phenolic antioxidants. See ¶70. Sehanobish et al. expressly teaches that the antioxidant preferably comprises a combination of antioxidants including, for example, phenolic antioxidant and phosphite antioxidant. One antioxidant is the “primary” antioxidant and the second antioxidant is the “secondary” antioxidant. A preferred antioxidant is a mixture which includes hindered phenol (corresponding to the instantly claimed primary antioxidant) and phosphite (which corresponds to the instantly claimed secondary antioxidant). See ¶77. The compositions further include a crosslinking booster, which corresponds to the instantly claimed crosslinking accelerator (see ¶78). The compositions may further include a filler, a colorant, or a dye (¶78). 
Sehanobish teaches that phenolic antioxidant is used in an amount of from 0.1 to 1wt% of the composition. See ¶70.  Sehanobish teaches that the phosphite is present in an amount of from 0.1 to 1wt% of the composition. See ¶72.  Sehanobish teaches that the amine, with an expressly named example being 1,6-hexaneamine (which is 1,6-hexanediamine) is present in an amount of from 0.1 to 1wt% (see ¶75). Sehanobish teaches that a combination including amine (such as 1,6-hexaneamine), hindered phenolic antioxidant and phosphite is preferably used. See ¶77. Sehanobish, teaches that the foaming agent is present in amount of from 1 to 25% based on the weight of the composition, with examples containing 20wt% foaming agent (see ¶107). Sehanobish teaches that the organic peroxide, which is the crosslinking agent, is present in an amount of from 0 to 7wt%, with examples containing 2.5wt% (see ¶ 107). Each of these amounts meet (b), (c), (d), (f), and (g) of instant claim 11.
While Sehanobish teaches that the copolymer, including ethylene vinyl acetate, can constitute 0 to 25wt% of the composition, Sehanobish also teaches that the purpose of the copolymer, including ethylene vinyl acetate, is to improve adhesion of the compositions of the invention to substrates. It would therefore be obvious to one of ordinary skill in the art at the time the instant invention was made to increase the amount of copolymer, including ethylene vinyl acetate copolymer, used in Sehanobish, including to amounts of (a) of instant claim 11, in order to further increase adhesion of the compositions of Sehanobish to substrates. See ¶68 of Sehanobish. 
Sehanobish et al. does not expressly recite the amount of “crosslinking booster.”
However, Hayashi teaches a foam composition comprising ethylene vinyl acetate (¶54), an amine compound (¶108), a foaming agent (¶112), a peroxide (¶100) and from 0.5 to 10 parts by mass of a crosslinking accelerator (¶111) relative to 100 parts by mass base resin. The base resin may be a thermoplastic resin (¶37) with an expressly named example being ethylene vinyl acetate copolymer (¶54). An expressly named example of crosslinking accelerator is the zinc salt of diethyldithiocarbamate (see ¶108). The crosslinking accelerator corresponds to a “crosslinking enhancer” as recited in the instant claims. The range of the amount of crosslinking accelerator in Hayashi is from about 0.5wt% to about 9.1wt% of crosslinking accelerator.  This amount overlaps the amounts recited in instant claims 1 and 11-12. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Hayashi to use an amount of crosslinking accelerator which meets the instant claim limitations because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
Both Sehanobish and Hayashi et al. teach foamable compositions used to produce components for, for example, automobiles (see ¶154 of Hayashi et al. and abstract of Sehanobish et al.). It would have been obvious to one ordinary skill in the art at the time the instant invention was made to use the amount and type of crosslinking accelerator in order to provide anti-blooming properties and a proper crosslinking rate. See ¶111 of Hayashi et al. 
Sehanobish teaches that phenolic antioxidant is used in an amount of from 0.1 to 1wt% of the composition. See ¶70.  Sehanobish teaches that the phosphite is present in an amount of from 0.1 to 1wt% of the composition. See ¶72.  Sehanobish teaches that the amine, with an expressly named example being 1,6-hexaneamine (which is 1,6-hexanediamine) is present in an amount of from 0.1 to 1wt% (see ¶75). Sehanobish teaches that a combination including amine (such as 1,6-hexaneamine), hindered phenolic antioxidant and phosphite is preferably used. See ¶77. Sehanobish, teaches that the foaming agent is present in amount of from 1 to 25% based on the weight of the composition, with examples containing 20wt% foaming agent (see ¶107). Sehanobish teaches that the organic peroxide, which is the crosslinking agent, is present in an amount of from 0 to 7wt%, with examples containing 2.5wt% (see ¶ 107). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766